UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1410


MARTINA SIMPKINS; ANTHONY J. SIMPKINS,

                    Plaintiffs - Appellants,

             v.

AMERICAN MODERN HOME INSURANCE COMPANY; OCWEN
MORTGAGE    SERVICING,  INCORPORATED;  DEUTSCHE    BANK
NATIONAL TRUST COMPANY; OCWEN LOAN SERVICING, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00144-LO-IDD)


Submitted: September 28, 2018                                 Decided: October 26, 2018


Before DUNCAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martina Simpkins, Anthony J. Simpkins, Appellants Pro Se. Thomas Collier Mugavero,
WHITEFORD, TAYLOR & PRESTON, LLP, Falls Church, Virginia; Syed Mohsin
Reza, TROUTMAN SANDERS, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Plaintiffs Martina Simpkins and Anthony J. Simpkins appeal the district court’s

order and judgment denying relief on their complaint asserting claims for breach of

contract. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2